DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 (duplicate of the amendment filed on June 25, 2021) has been entered.
If the conditions for filing an RCE have been satisfied, the technical support personnel will process the proper RCE. Any previously filed unentered amendments, and amendments filed with the RCE will normally be entered. Such amendments will be entered in the order in which they were filed in the absence of any specific instructions for entry. For example, if applicant files an amendment after final rejection that is denied entry by the examiner, and applicant subsequently files an RCE with an amendment, but the RCE is silent as to whether or not the previously filed after-final amendment should be entered, then the Office will enter both amendments in the order in which they were filed. If, however, applicant files an amendment after final rejection that is denied entry by the examiner, and applicant subsequently files an RCE with an amendment including specific instructions that the previously filed after-final 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 112
Claims 12, 13, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 12, the recitation “preferably” renders the claim indefinite.  It is uncertain whether the recitation that follows the term “preferably” is a positively recited limitation.  If so, it constitutes a range within a range.  The claim recites the broad range of “a pitch” follow by the narrow range of “in two dimensions when in a two dimensional array, of between 4mm and 25mm.”
Claim 13 recites the limitation “each dimple has a peak to peak dimension between 0.4mm to 2.5mm.”  A dimple is depression.  It is uncertain what constitutes a peak of a depression.
Claim 21 recites the limitation “wherein the plurality of dimples have a pitch between them of between 5mm and 15mm.”  There is insufficient antecedent basis for this limitation in the claim.  It is uncertain which of the plurality of dimples is referenced by the term “them.”  Is there one pitch between all of the dimples?
Claim 22 recites the limitation "the pimples" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claim(s) 1-9, 11, 16, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (2016/0193488) in view of Kourtides et al. (5,277,959).
Cooper discloses a smoke or fire barrier comprising:
a head box 4;
a metallic curtain 1 (paragraph 0020);
means 2 for deployment of the curtain from the head box.
Cooper discloses the limitations of the claimed invention with the exception of the metallic curtain comprising at least one panel of metallic foil having a plurality of dimples arranged across a surface of the metallic foil.
Kourtides et al. disclose a metallic curtain comprising:
at least one panel of metallic foil (figure 1, col. 6, l. 33) having

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have replaced the curtain of Cooper with the curtain of Kourtides et al. to improve thermal insulation (Kourtides et al., col. 3, ll. 20-23).
Kourtides et al. further disclose the plurality of dimples arranged in an array having a number of internal orientations (longitudinal, perpendicular thereto, and diagonal thereto dimple orientations).
Kourtides et al. further disclose the curtain wherein the dimples are impressed (product by process) in the metallic foil from one side only (top side).
Kourtides et al. further disclose the curtain wherein the dimples are impressed (product by process) in the metallic foil from both sides (top and bottom sides).
Kourtides et al. further disclose the curtain wherein the plurality of dimples are oriented in a predominant direction (down direction when the current is deployed).
Kourtides et al. further disclose the curtain wherein the dimples have impressed ends which impart a continuous curvature (curvature of the square surfaces in figure 1).
Kourtides et al. further disclose the curtain wherein the curtain is made up of a series of metallic foil panels connected at seams (line between two adjoining squares in figure 1).
Kourtides et al. further disclose the curtain wherein the seams are welded (product by process; the seams are continuous).
Kourtides et al. further disclose the curtain wherein the metallic curtain has a further fire retardant coating 34.

Claim Rejections - 35 USC § 103
Claim(s) 1, 14 and 15 (as best understood) are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kourtides et al. (5,277,959) in view of Cooper (2016/0193488). 
Regarding claim 1, Kourtides et al. disclose a metallic curtain comprising:
at least one panel of metallic foil (figure 1, col. 6, l. 33) having
a plurality of dimples (see figure 1) arranged across the surface of the metallic foil.
Kourtides et al. disclose the limitations of the claimed invention with the exception of a head box and means for deployment of the curtain from the head box.
Cooper discloses a smoke or fire barrier comprising:
a head box 4;
a metallic curtain 1 (paragraph 0020);
means 2 for deployment of the curtain from the head box.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have used the head box and means for deployment of Cooper to deploy the curtain of Kourtides et al. for ease of deployment.
Regarding claim 14, Kourtides et al. in view of Cooper disclose the limitations of the claimed invention with the exception of the foil thickness between 30 microns and 100 microns.  Kourtides discloses a foil thickness of 0.00076 cm (col. 6, l. 43).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided a foil thinkness between 30 micorns and 100 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-18 and 20-22 have been considered but are moot based on the new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK